 


110 HR 6865 IH: To award a congressional gold medal to Joseph Barnett Kirsner, M.D., Ph.D., in recognition of his many outstanding contributions to the Nation.
U.S. House of Representatives
2008-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6865 
IN THE HOUSE OF REPRESENTATIVES 
 
September 10, 2008 
Mr. Kirk introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To award a congressional gold medal to Joseph Barnett Kirsner, M.D., Ph.D., in recognition of his many outstanding contributions to the Nation. 
 
 
1.FindingsThe Congress finds as follows:
(1)Dr. Joseph B. Kirsner was born in Boston in 1909 to poor Ukrainian immigrants.
(2)Dr. Kirsner earned his medical degree from Tufts University, graduating near the top of his class, in 1933.
(3)In 1935, Dr. Kirsner joined the staff of the first academic gastroenterology unit in the United States at the University of Chicago.
(4)Dr. Kirsner earned his Ph.D. in gastroenterology from the University of Chicago in 1942.
(5)Dr. Kirsner conducted invaluable research on peptic ulcers, inflammatory bowel disease, colitis and Crohn’s disease, making numerous breakthroughs in the field on patient management and cancer risk.
(6)In more than 60 years of teaching, Dr. Kirsner trained more than 200 of the field’s leading specialists, including more than 41 full professors and 14 department chairs.
(7)Dr. Kirsner authored nearly 700 publications and 15 textbooks which are the leading teaching materials on gastroenterology.
(8)Dr. Kirsner helped found several professional societies, including the American Society for Gastrointestinal Endoscopy and the American Association for the Study of Liver Diseases. 
(9)Dr. Kirsner was unrelenting in raising funds for gastrointestinal programs around the country, leading to creation of the General Medicine Study Section of the National Institutes of Arthritis, Metabolic, and Digestive Diseases.
(10)In 1962, a group of Dr. Kirsner’s patients established the Gastro-Intestinal Research Foundation, which provided immense support for research at the University of Chicago.
(11)In 1984, the Gastro-Intestinal Research Foundation raised more than $2,000,000 to construct the 17,000 square-foot Joseph B. Kirsner Center for the Study of Digestive Diseases.
(12)Dr. Kirsner received every major award the field of gastroenterology has to offer, except the one he was not eligible to win: American Digestive Health Foundation’s top prize for excellence in clinical research, the Joseph B. Kirsner Award 
(13)Aside for his military service in World War II, Dr. Kirsner has practiced medicine, conducted research, and educated young doctors for more than 70 years straight. 
(14)To this day, Dr. Kirsner remains active in medicine, still seeing the patients he cares so much for.
(15)The Congress has awarded similar medals to other doctors for their outstanding contributions to the medical field, including Major Walter Reed and his associates in 1928, Dr. Thomas Anthony Dooley III in 1961, Dr. Jonas E. Salk in 1977, and Dr. Ellis DeBakey in 2007.  
2.Congressional gold medal 
(a)Presentation authorizedThe Speaker of the House of Representatives and the President Pro Tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of a gold medal of appropriate design, to Joseph Barnett Kirsner, M.D., Ph.D., in recognition of his many outstanding contributions to the Nation. 
(b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions to be determined by the Secretary. 
3.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 2 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal. 
4.Status of medals 
(a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code. 
(b)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items. 
5.Authority to use fund amounts; proceeds of sale 
(a)Authority To use fund amountsThere is authorized to be charged against the United States Mint Public Enterprise Fund such amounts as may be necessary to pay for the costs of the medals struck pursuant to this Act. 
(b)Proceeds of saleAmounts received from the sale of duplicate bronze medals authorized under section 3 shall be deposited into the United States Mint Public Enterprise Fund.  
 
